In an action by an infant to recover damages for personal injuries and by her mother for medical expenses, the appeal is from an order of the Appellate Term, by permission of that court, affirming a judgment of the City Court of the City of New York, Queens County, entered on a jury verdict in favor of respondents. The infant respondent, while in a stall or booth in a driving range operated by appellant, was injured when she was struck on the side of her head by a golf club swung by a young boy in the next stall. Order of the Appellate Term reversed on the law and the facts, with costs in this court and in the Appellate Term, judgment of the City Court vacated, and complaint dismissed. There was no evidence of any improper construction or maintenance of the range, and in this case no question of fact as to whether or not there was proper supervision was presented by the evidence adduced at the trial. Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.